DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn rejection
	Rejection of claims 27, 28 and 32-35 as failing to comply with enablement requirement is withdrawn.  Applicants have argued that TMZ is known to improve liver function and improvement in liver function of a subject with ACLF constitutes treatment of ACLF.  This argument is found to be persuasive and the rejection is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-29 and 31-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2016/0354366) in view of Cifter et al (EP 2394644), Hernaez et al (Gut., 2017, 66, 541-533) and Panzner (US 7,371,404).
Scope of prior art
	Yu teaches use of trimetazidine (TMZ) as a hepato-protective medicine in treatment of liver diseases and conditions including hepato-protective effect in treating liver damage induced by virus, drugs, autoimmunity, alcoholic fatty liver disease, non-alcoholic fatty liver disease, liver failure and other causes (Paragraphs [0006], [0013], [0014]).  Yu also teaches a daily dose of 30-180mg (Paragraph [0010]) and also a range of 0.0001mg/kg to 10mg/kg.  In paragraphs [0048] – [0052] Yu teaches various routes of administration including intravenous injection or intramuscular injection in paragraph [0052].  With regards to IV administration Yu provides a dose range in paragraph [0048].
Ascertaining the difference
	While Yu teaches the hepatoprotective properties of TMZ and its utility in treatment of diseases that result in liver damage/failure.  Yu also teaches that TMZ can be formulated and delivered by both oral route and via injection.  However, Yu fails to teach a formulation for parenteral or IV administration formulation burst release of 30-180mg followed by sustained release of 10-30mg every 4 to 6 hours.
	While Yu teaches hepatoprotective properties of TMZ, Yu fails to teach treatment of ACLF.
	 
Secondary reference
	Cifter teaches that TMZ has considerably high solubility and is rapidly absorbed upon administration (paragraph [0003]).  CIfter further teaches it would be convenient to formulate TMZ into once a day formulation with convenient release profile (paragraph [0010]).  Cifter provides motivation to prepare a burst and extended release formulation of TMZ.  Cifter’s solution is to prepare a formulation having both immediate release and extended release properties (paragraph [0015]).
	Hernaez et al teach that treatment of patients with ACLF is based on organ support and treatment of associated complications (page 549, column 2, “Management of ACLF).
Panzner teaches liposomal nanocapsule (col 6, lines 13-20) for controlled release of active ingredients into cells (Col 6, lines 49-54), via intravenous or peritoneal application.  
Obviousness
	
1) Treatment of ACLF.
One skilled in the art, prior to the effective filing date of the instant application, would have found it obvious to treat ACLF by administering to a subject TMZ.  Hernaes teaches that treatment for ACLF is based on organ support and treatment of associated complications.  Since the organ effected by ACLF is the liver, one would have found it obvious to administer to a subject with ACLF an agent that protects the liver and restores liver function. Yu teaches TMZ to be such a compound.  In view of Hernaes and Yu one skilled in the art would have found it obvious to administer TMZ to a subject with ACLF with an expectation that the subject would benefit from the hepatoprotective effects of TMZ. 
2) Release profile of TMZ formulation and amount of TMZ in the dose.
One skilled in the art, prior to the earliest effective filing date of the instant application, would have found it obvious to administer TMZ as formulation comprising burst release and sustained release.  Yu teaches TMZ formulations and teaches that the agent can be administered via oral route and via parenteral or IV administration.  However, Clifter teaches that TMZ has very high solubility and suggests formulating TMZ as a burst release followed by extended (sustained) release.  According to Clifter, such formulation would overcome the need to administer multiple daily doses and the frequency of administration can be reduced.  One skilled in the art would have been motivated to reduce the frequency of administration of TMZ by formulating TMZ into a formulation burst release and sustained release phases
Regarding the dose of amount of TMZ in each dose:
Yu provides guidance for dosage of TMZ for various types of formulations including parenteral and IV administrations.  The guidance is the same as recited in the current specification in paragraph [0109].  One skilled in the art would have found it obvious to determine through routine experimentation the optimal amount of TMZ in the burst release and sustained release phases of the formulation.  In fact, the instant specification cites Yu as teaching the dose [0111].  Since the instant invention and a person skilled in the art would rely on Yu to determine the dose in optimizing the parameters of Yu for administration of TMZ, the claimed dose is obvious over Yu.
3) Preparation of IV or parenteral formulation with burst and sustained release profile.
	Clifter already teaches that frequency of administration of TMZ can be reduced by administering TMZ as formulation having both, burst and extended release profile.  Clifter exemplifies an oral composition having such profile but does not teach parenteral or IV formulations.  Yu teaches that TMZ can be administered as oral formulation or via injection.  In view of teachings of Yu it would have been obvious to formulate TMZ into an injectable formulation having burst and extended release profiles.  One skilled in the art would know how to prepare such formulations in view of Panzner et al.  Panzner teaches liposomal nanocapsule (col 6, lines 13-20) for controlled release of active ingredients into cells (Col 6, lines 49-54), via intravenous or peritoneal application.  The liposomes are prepared via treatment with ultrasound.  While the instant specification does not provide an example of a prepared IV formulation, paragraph [0113] states that such formulation can be prepared by microencapsulation of TMZ within biocompatible polymeric material and liposome as a polymeric material.  Panzer therefore teaches one how to prepare a sustained release injectable formulation of an active ingredient.  One skilled in the art would have found it obvious to prepare a burst and sustained release injectable dose of TMZ.  The dual release is suggested Clifter and the information for how to prepare sustained injectable formulation is provided by Panzer.  In addition, applicants at paragraph [0119] concede that there is already general guidance in the art for how prepare formulation of a drug to achieve various desirable release profiles.
One skilled in the art prior to the earliest effective filing date of the instant application would have found it obvious to combine the teachings of Yu and Cifter and arrive at a method of treating liver disorder by administering to a patient in need thereof a formulation comprising TMZ wherein said formulation provides an immediate release of TMZ followed by sustained release.  Treatment of liver disorders such as the ones found in the instant claims is described by Yu.  While Yu does not teach a formulation with immediate and sustained release profile, Cifter teaches the benefits of using such a composition when administering TMZ.  Cifter teaches that because of high solubility of TMZ administering TMZ requires multiple dozes per day and that it is more convenient to utilize a formulation with immediate release and extended release because it only requires once a day administration.
Regarding claims 32-35 which comprise limitations directed additional liver disorders.  One skilled in the art would have found it obvious to treat ACLF in a subject by administering TMZ regardless of presence of additional liver disorders.  One would be motivated by desire to provide hepatoprotective effect (Organ support) to the liver as suggested by Herneas.
	
In conclusion, the claimed invention deemed obvious over the cited art.  Yu teaches TMZ as a hepatoprotective agent that can be administered via injection, Hernaes teaches hepatoprotective agents can be used in treatment of ACLF, Clifter teaches that administration frequency of TMZ can be reduced by formulating into burst and sustained release doses and lastly Panzer teaches how to prepare injectable compositions with sustained release profile.  Yu also provides guidance for dosing of TMZ and one skilled in the art can rely on the guidance of Yu to prepare appropriate dose of TMZ.

Conclusion
	Claims 27, 28 and 32-35 are pending
	Claims 27, 28 and 32-35 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEVGENY VALENROD whose telephone number is (571)272-9049. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEVGENY VALENROD/Primary Examiner, Art Unit 1628